Citation Nr: 1315478	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-45 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $212,117.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to December 1988.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO).

In January, the Veteran testified at a hearing before a Decision Review Officer at the Louisville RO.  A transcript of the hearing has been associated with the claims file.

Jurisdiction in this matter was subsequently transferred to the RO in Philadelphia, Pennsylvania.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This is a fugitive felon case.  The representative has specifically questioned whether the warrant or warrants in this case were for felonies.  The file does not confirm the type of warrant or warrants.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall undertake appropriate action to confirm that any warrant was issued in regard to a felony versus a misdemeanor.

2.  In view of the qargument that the appellant did not know of the warrant, was the AOJ under any obligation to contact the OIG coordinator?  See dissent in Mountford v. Shinseki (citation omitted).

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



